        Case 5:19-cr-00267-DAE Document 43 Filed 04/21/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

USA                                      §
                                         §     CRIMINAL NO:
vs.                                      §     SA:19-CR-00267(1)-DAE
                                         §
(1) Julio Cesar Gutierrez                §

      ORDER GRANTING DEFENDANT'S MOTION FOR CONTINUANCE
               AND ORDER RESETTING SENTENCING

       Before the Court is DEFENDANT'S UNOPPOSED MOTION FOR
CONTINUANCE. The Government is unopposed to the request for a
continuance. For the reasons stated, the Court finds the motion (Dkt no. 42) to be
well taken and is GRANTED.
        IT IS HEREBY ORDERED that the above entitled and numbered case is
reset for SENTENCING in Courtroom 5, on the Third Floor of the John H.
Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, San
Antonio, TX on Monday, June 01, 2020 at 09:00 AM. Sentencing memoranda
and motions relevant to the sentencing hearing must be submitted to the Court no
later than 5 days prior to the sentencing hearing.
      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this
order to counsel for defendant, the United States Attorney, United States Pretrial
Services and the United States Probation Office. Counsel for the defendant shall
notify the defendant of this setting and, if the defendant is on bond, advise the
defendant to be present at this proceeding.
Case 5:19-cr-00267-DAE Document 43 Filed 04/21/20 Page 2 of 2




IT IS SO ORDERED.
DATED: San Antonio, Texas, April 21, 2020.




                                ______________________________
                                DAVID A. EZRA
                                SENIOR U.S. DISTRICT JUDGE
